Motion by appellant (1) for reargument of the appeal from a judgment of the Supreme Court, Kings County, rendered July 28, 1978, determined by order of this court dated April 9, 1984 (100 AD2d 366), (2) to direct the District Attorney to turn over to appellant’s counsel a copy of the transcripts of telephone conversations occurring on May 18, 1978, between Nydia Marcano and Susanna Marcano and Francesco Sememidey, and to turn over the tapes themselves, and (3) to enlarge the judgment roll to include said tapes. H Motion insofar as it is for reargument, granted, and upon reargument, the judgment roll is expanded to include the transcript of telephone conversations occurring on May 18, 1978, between Nydia Marcano and Susanna Marcano, and between Nydia Marcano and Francesco Sememidey, and the decision of this court dated April 9, 1984, affirming the judgment of the Supreme Court, Kings County, rendered July 28,1978, is adhered to. H Motion insofar as it is to compel the District Attorney to furnish a transcript of the telephone conversations to appellant’s counsel granted. 11 The respondent is directed to furnish a copy of the transcripts to appellant’s counsel on or before June 15, 1984. U In all other respects, motion denied. Bracken, Brown and Niehoff, JJ., concur.
*872Gibbons, J. P., concurs insofar as the motion for reargument is granted and the appellant’s counsel is to be furnished with the transcript of the conversations but dissents and adheres to his original decision to reverse the judgment and order a new trial.